Case 1:18-cv-00681-RJL Document 68-3 Filed 07/09/19 Page 1 of 3




            Exhibit C
          Case 1:18-cv-00681-RJL Document 68-3 Filed 07/09/19 Page 2 of 3


From:             Joshua Riley
To:               pharvey@harveybinnall.com
Cc:               Gottlieb, Michael; Meryl Governski
Subject:          RE: Rich v. Butowsky
Date:             Tuesday, July 9, 2019 12:22:58 PM
Attachments:      RE_ Rich v. Butowsky, No. 18-cv-00681 _ Interrogatories.pdf
                  2019 6 4 First Set Of Rogs BUTOWSKY 4822-9264-5528 1 (3).pdf


Mr. Harvey,

I’m copying here my co-counsel, Mike Gottlieb and Meryl Governski. We’re pleased to make
your acquaintance, and we’re looking forward to working with you on this important case.
Please let us know if you require anything from us by way of background. Once you’re up to
speed, we would be happy to set up a call or a meeting to discuss the litigation if doing so
would be productive.

In the meantime, we have two filings we’re preparing for today. One is a notice of activity
updating the court regarding activities in the Texas litigation that we believe to be relevant to
our anti-suit motion. The other is a motion to compel Mr. Butowksy to respond to our First
Set of Interrogatories. As you likely know by now, Mr. Butowsky did not respond to our First
Set of RFPs, thereby necessitating a motion to compel. He now also has ignored our First Set
of Interrogatories, thereby requiring another motion. (Our correspondence with Mr. Butowsky
and the Interrogatories are attached here.) Going forward, we are hopeful that your retention
will avoid the need for us to file similar motions in the future. We also are prepared to file a
notice vacating the motions as moot should Mr. Butowsky produce the requested discovery
before the Court rules.

Finally, I take it from your email below and the appearance you entered today that we no
longer should serve Mr. Butowsky directly via email and that (1) any documents we
previously served on Mr. Butowsky via email (e.g., discovery requests, third-party subpoenas,
etc.) now should be served via email to you instead and (2) any documents entered on the
court’s docket, which we served previously via email to Mr. Butowsky, now will be served on
you automatically via the ECF system. We will proceed accordingly but if that understanding
is not correct, please let me know.

~Josh

Joshua Riley
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W.
Washington, DC 20005
(t) 202 237.2727
jriley@bsfllp.com
www.bsfllp.com


From: Philip Harvey [mailto:pharvey@harveybinnall.com]
Sent: Monday, July 8, 2019 7:32 PM
To: Joshua Riley <jriley@bsfllp.com>
Subject: Rich v. Butowsky
        Case 1:18-cv-00681-RJL Document 68-3 Filed 07/09/19 Page 3 of 3


Joshua – I will be representing Mr. Bukowsky in the case in DC. Please direct all communications to
me in the future. Thanks.

Philip J. Harvey
Harvey & Binnall, PLC
717 King Street, Suite 300
Alexandria, Virginia 22314
703.888.1943
pharvey@harveybinnall.com
